In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00073-CR



               KERRY NOBLE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Franklin County, Texas
                Trial Court No. F-9031




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Kerry Noble has filed a motion to dismiss this appeal. The motion was signed by both

Noble and his appellate counsel in compliance with Rule 42.2(a) of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the motion.

       Accordingly, we dismiss this appeal.



                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:      April 25, 2016
Date Decided:        April 26, 2016

Do Not Publish




                                               2